EA             NEY      GENERAL
                            OFTEXAS
                            AUSTIN 11,TrcxAs
wA199 S.W. 811
      ~?~V~?%en     there Is room for construction,mandatory or per-
      missive words are to be given the meaning that will best express
      legislativeIntent. 53 Tex.Jur.26,29, Statutes, Sec. 16.
                Prior to 1963, the statutory requisitesfor a local
      ,optionpetition under Article 666-32 were:
                        11
                         . . . The petition so iSSued
                                                    shall clearly
                 state the issue to,be voted upon in such election,
                 which shall be the sam'eissue as that set out in
                 the application; . . .'
                                   -1581-
Honorable Charles A. Allen, Page 2 (C-332)

Under this provision It was not required that the Issue be
stated in any particular language, statutory or otherwise. The
Legislature,authorized some latitude of statement, limited only
by the requirementthat the issue be o~learl stated. See Hutaon
v. Smith, 191 S.W.2d 779 (Tex.Civ.App.
                                     ---JD#.
          In 1963, however, the Legislatureamended the statutes-.
by stating the exact language to be used on a local option petl-
tion (Article 666-32, above quoted). We feel that by so doing,
the LegislatureIntended to eliminate the latitude allowed under
the prior law.
          In light of the foregoing,we hold that the language
in paragraph 5, Section 32 of Article 666 is mandatory. To hold
otherwise would be to hold the 1963 amendment to Article 666-32
of no consequence.
                          SUMNARY

              The ,languageof Article 666-32, Vernon's
         Penal Oode, which prescribe0 the form of a petl-
         tlon for a local option election; 18 mandatory,
         not directory.
                             ReSpectfullysubmitted,
                             WAGGONER CARR
                             Attorney General of Texas




BSC/lh
APPROVED:
OPINION COMNITTEE
W. V. Geppert, Chairman
Howard Fender
Mary K. Wall
John Reeve8
George Black
APPROVED FOR THE ATTORNEY GENERAL
BY: Roger Tyler




                          -1582-